IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
HARRISON DIVISION

WILLIAM CHRISTOPHER LINDSEY PLAINTIFF
V. CASE NO. 3:19-CV-03013

NURSE J. WATKINS; MAJOR

WILLIAMS; SERGEANT THOMAS

DEAN; LIEUTENANT ZELLER;

SHERIFF JIM ROSS; and

CAPTAIN COLE DEFENDANTS

OPINION AND ORDER

This is a civil rights action filed by the Plaintiff pursuant to 42 U.S.C. § 1983.
Plaintiff proceeds pro se and in forma pauperis.

On August 28, 2019, the Defendants filed a Motion for Summary Judgment (Doc.
81). The following day, the Court entered an Order (Doc. 84) directing Plaintiff to file a
response to the Motion for Summary Judgment by September 19, 2019. Plaintiff was
advised that failure to respond to the Order would subject the case to dismissal without
prejudice.

Plaintiff requested and was granted an extension of time until October 10, 2019,
to file his response. See Doc. 88. Plaintiff then filed a request for the production of
documents (Doc. 89), indicating that certain documents in his possession related to this
case were either lost or destroyed when he was transported from one detention facility to
another. The Court granted Plaintiffs request, see Doc. 90, and on October 21, 2019,
Defendants filed a notice (Doc. 91) stating that they had provided Plaintiff with the
requested documents from the case file. Since then, however, Plaintiff has failed to file

a summary judgment response or request a further extension of time.

1
On December 2, 2019, the Court entered an order to show cause (Doc. 92)
directing Plaintiff to demonstrate why the case should not be dismissed due to his failure
to comply with a court order and his failure to prosecute this action. The deadline to show
cause was December 26, 2019. The show cause order was returned as undeliverable
(Doc. 93) on December 19, 2019, with a notation that Plaintiff is no longer incarcerated
at the Washington County Detention Center.

The Federal Rules of Civil Procedure specifically contemplate dismissal of a case
on the ground that the plaintiff failed to prosecute or failed to comply with an order of the
court. Fed. R. Civ. P. 41(b); Line v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962)
(stating that the district court possesses the power to dismiss sua sponte under Rule
41(b)). Pursuant to Rule 41(b), a district court has the power to dismiss an action based
on “the plaintiff's failure to comply with any court order.” Brown v. Frey, 806 F.2d 801,
803-04 (8th Cir. 1986) (emphasis added). Additionally, Rule 5.5(c)(2) of the Local Rules
for the Eastern and Western Districts of Arkansas requires parties appearing pro se to
monitor the case and to prosecute or defend the action diligently.

Therefore, pursuant to Rule 41(b), this Complaint should be and hereby is
DISMISSED WITHOUT PREJUDICE based on Plaintiffs failure to prosecute this case,
his failure to obey the order of the Court, and his failure to comply with Local Rule
5.5(c)(2). Fed. R. Civ. P. 41(b).

IT IS SO ORDERED on this ay of Sanur ae

 
  

 

“FIN@THY L. BROOKS
7 UNITED|STATES DISTRICT JUDGE

4
